The decree is affirmed, for the reasons expressed in the opinion of the learned vice-chancellor.
It is urged that, if the legacies be held to be specific, appellants "are entitled to the interest credited to the fund," and "are also entitled to interest at the legal rate on the money withdrawn by the executor and used by him for the payment of funeral and administrative expenses."
It suffices to say that the executor's account discloses that he has charged himself with all interest received, and, since the personal estate is insufficient to satisfy the debts, administration expenses, and the specific legacies in their entirety, appellants have not suffered any loss of interest by the decree under review.